 


ASSIGNMENT AGREEMENT


THIS ASSIGNMENT AGREEMENT (this “Agreement”) is executed as of December 31,
2007, by and between TSSS, Inc., a Delaware corporation (“Assignee”), and Adam
T. Ofek (“Ofek”) and Aviva and Uri Rosin (the “Rosins”; together, the
“Assignors”).


RECITALS


WHEREAS, Ofek is holding a convertible debenture in the original principal
amount of $200,000 which was originally issued by DCI USA Inc. (the “Company”)
to Cornell Capital Partners, L.P. (“Cornell”) and purchased by Ofek; and


WHEREAS, the Rosins are holding a convertible debenture in the original
principal amount of $200,000 which was originally issued by the Company to
Cornell and purchased by the Rosins; and
 
WHEREAS, the Assignors, each having the due authorization to execute and deliver
this Agreement, desire to transfer, convey and assign to Assignee their
respective convertible debentures (together, the “Debentures”), and Assignee
desires to accept such transfer, conveyance and assignment on the terms and
provisions as contained in this Agreement;


WHEREAS, the Assignors and Assignee each acknowledge and agree that the maturity
date of each of the Debentures is extended until April 30, 2008.


NOW, THEREFORE, in consideration of the Assignors’ transfer, conveyance, and
assignment of the Debentures to Assignee, the receipt and sufficiency of which
by Assignee is hereby acknowledged, Assignee and Assignors hereby agree as
follows:


1.  Assignee hereby agrees to assume all responsibilities and obligations under
the Debentures for and on behalf of the Assignors according to the terms and
conditions set forth in the Debentures.


2.  The parties hereto acknowledge and agree that this Agreement shall not
affect in any way the terms or conditions of the Debentures, other than the
maturity date of the Debentures which as of the date hereof is hereby extended
to April 30, 2008.


3.  This Agreement is executed by, acknowledged, and shall be binding upon the
Assignors and Assignee and their respective successors and assigns, heirs and
personal representatives.


4.  This Agreement represents the full and complete agreement between the
parties and any modification thereto must be in writing and signed by all of the
parties hereto.
 

--------------------------------------------------------------------------------


 
5.  This Agreement shall be subject to the laws and jurisdiction of the State of
New York.


IN WITNESS WHEREOF, this Agreement is executed by the undersigned parties as of
the day and year first set forth above.




ASSIGNORS:
ASSIGNEE:
     
TSSS, INC.
           
/s/Adam Ofek        
By:      /s/ Ofer Zion Arbib   
    Adam Ofek
Name: Ofer Zion Arbib
 
Title:   Chairman
       
/s/ Uri Rosin         
 
    Uri Rosin
         
/s/ Aviva Rosin      
 
    Aviva Rosin
         
AGREED AND ACKNOWLEDGED:
     
DCI USA, INC.
         
By:       /s/ Jonathan Rigbi  
 
Name: Jonathan Rigbi
 
Title:   CFO
 

 
2

--------------------------------------------------------------------------------


 